Citation Nr: 1432552	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  08-00 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include hypertension, ventricular hypertrophy, and atrial fibrillation, claimed as due to exposure to herbicide agents.

2.  Entitlement to service connection for a pancreas disorder, claimed as due to exposure to herbicide agents. 

3.  Entitlement to service connection for a gallbladder disorder, claimed as exposure to herbicide agents or secondary to a pancreas disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to March 1977, including service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This case was previously before the Board in May 2010 and December 2013.  

Specifically, in May 2010, the Board expanded a claim for service connection for a heart murmur to include the additional cardiovascular abnormalities captioned above and remanded the claims to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.   In December 2013, the Board again remanded the claims for additional development.  The case now returns to the Board for final appellate review.

The Veteran testified before a Decision Review Officer (DRO) at the RO in June
2008 A transcript of that hearing has been associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system, and additional records are located in Virtual VA.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from July 1969 to July 1970 and is presumed to have been exposed to herbicide agents.  

2.  The Veteran does not have a current diagnosis of ischemic heart disease during the pendency of the claim.  

3.  A cardiovascular disorder did not manifest within one year of service discharge and is not related to any disease, injury, or incident of service, to include herbicide exposure. 

4.  The Veteran does not have a current diagnosis of a pancreas or gallbladder disorder during the pendency of the claim.  

5.  The Veteran's biliary pancreatitis and acalculous cholecystitis, diagnosed and treated seven months prior to the submission of his claim, did not manifest within one year of service discharge and are not related to any disease, injury, or incident of service, to include herbicide exposure. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cardiovascular disorder, to include hypertension, ventricular hypertrophy, and atrial fibrillation, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for a pancreas disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  The criteria for service connection for a gallbladder disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction   Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in a November 2006 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claims for service connection for a heart murmur and for disorders of the pancreas and gallbladder, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA; this letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The August 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the November 2006 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.  

The record also reflects that VA has made reasonable efforts to obtain, or to assist in obtaining, all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA and private treatment records, records of the award of disability benefits by the Social Security Administration (SSA), and the reports of October 2010 and February 2014 VA examinations.  Also of record and considered in connection with the appeal is the transcript of the Veteran's RO hearing, along with various written statements provided by the Veteran, and by his representative and wife, on his behalf.  The Board also finds that no additional AOJ action to further develop the record is warranted.   

The Veteran was also afforded a VA examination in October 2010 and February 2014 with respect to the issues decided herein.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

Additionally, in June 2008, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Decision Review Officer (DRO) at the RO.  A Decision Review Officer who chairs a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the June 2008 hearing, the DRO noted the issues on appeal.  Also, information was solicited regarding the Veteran's heart, pancreas, and gallbladder disorders and the onset of symptoms, and sources of diagnoses and treatment, as well as the Veteran's believe regarding their relationship to his military service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, subsequent to such hearing, additional evidence, to include medical records as well as VA examinations with etiological opinions have been obtained.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

As noted previously, in May 2010 and December 2013, the Board remanded the case for additional development, to include inviting the Veteran to identify any outstanding records, obtaining VA treatment and SSA records, and affording him VA examinations so as to determine the nature and etiology of his claimed disorders.  As discussed in the preceding paragraphs, the Veteran was provided with an opportunity to identify outstanding records; VA treatment records dated through February 2014, private treatment, and SSA records have been obtained; and the Veteran was afforded VA examinations in October 2010 and February 2014 so as to determine the etiology of his claimed disorders in accordance with the May 2010 and December 2013 remand directives.  Therefore, the Board finds that the AOJ has substantially complied with the prior remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the AOJ, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any of the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006)(rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

The Veteran served as a U.S. Army aircraft mechanic with service in the Republic of Vietnam from July 1969 to July 1970.  Therefore, he is presumed to have been exposed to the designated herbicide agents.   He contended in an October 2006 claim and a June 2008 RO hearing that he handled and sprayed the designated herbicide agents and that his heart, pancreas, and gallbladder diseases are caused by exposure to the herbicide agents.  He also contended in a June 2010 statement that a heart murmur was identified by a military physician during active service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When certain chronic diseases, including cardiovascular diseases including hypertension, manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.    

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The use of continuity of symptomatology to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Pancreatitis and gallbladder disorders are not among the listed diseases.  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
 Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The diseases associated with herbicide exposure for purposes of the presumption include ischemic heart disease including but not limited to myocardial infarction, atherosclerotic cardiovascular disease, coronary artery disease, and various forms of angina.  Ischemic heart disease does not include hypertension or stroke or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309 (e), Note 3.  Ischemia is a deficiency of blood in a part, usually due to functional constriction or actual obstruction of a blood vessel.  Dorland's Illustrated Medical Dictionary, 954 (30th Ed. 2003).  

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters, supra.

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  
	
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Cardiovascular Disorder

Service treatment records are silent for any symptoms, diagnoses, or treatment for heart abnormalities.  An electrocardiogram obtained in January 1969 was normal, and there is no record of testing or a diagnosis of a heart murmur or other abnormal cardiovascular symptoms while in Vietnam or during post-Vietnam service in the United States.  The Veteran underwent eye surgery in April 1974 and a tonsillectomy in June 1974.  A chest X-ray at that time was normal with no mention of cardiovascular abnormalities.  In a February 1977 medical history questionnaire, the Veteran reported a history of shortness of breath, pain or pressure in the chest, and chronic cough, but denied any heart trouble or high blood pressure.  In a dental patient medical history completed nine days later, the Veteran denied any treatment for a heart condition or high blood pressure.  A military physician note no heart abnormalities on the February 1977 discharge physical examination report.  Blood pressure was measured as 130/90 mmHg.  

The Veteran underwent a VA examination in October 1978 for disorders unrelated to this appeal.  The examiner noted no history of heart disease.  The examiner noted no heart murmurs and blood pressure was 126/80 mmHg.  A chest X-ray showed no cardio-mediastinal abnormalities.  During a VA eye examination in March 1979, blood pressure was measured as 108/60 mmHg. 

In March 2006, the Veteran was admitted to a private hospital with symptoms of abdominal pain. The attending physician diagnosed chronic cholecystitis of the gallbladder with recent biliary pancreatitis.  The Veteran underwent a successful laparoscopic cholecystectomy.  The physician initially noted no evidence of previous cardiac disease, but during workup examinations, blood pressure was measured as high as 212/134 mmHg.  Upon questioning, the Veteran reported that he was told that he had irregular heart beat and that an electrocardiogram suggested that he might have experienced heart damage.  The Veteran denied ever having an echocardiogram or catheterization and any knowledge of a diagnosis of atrial fibrillation or use of anti-coagulant medications.  The Veteran reported that he climbed ladders in his job and had no shortness of breath.   The physician diagnosed atrial fibrillation with good control rate and poorly controlled hypertension. 

In February 2008, the Veteran was hospitalized for treatment of a large intracranial hemorrhage caused by uncontrolled hypertension and underwent a craniotomy for evacuation.  The hemorrhage caused left sided weakness.  During a clinical workup, an X-ray showed mild cardiomegaly with normal left ventricular size and ejection fraction.  There was mild left ventricular hypertrophy, a dilated left atrium, and mild aortic insufficiency but no gross intracavitary vegetation.  An electrocardiogram confirmed atrial fibrillation and left ventricular hypertrophy.    

In a June 2008 RO hearing, the Veteran testified that at the time of his episode of pancreatitis, he was told by his physician that it was caused by exposure to herbicide.  He further testified that a heart murmur was identified by an Army doctor while he was in Vietnam who placed him on light duty and told him that it might have been caused by exposure to herbicide.  The Veteran denied using any medication for a heart murmur.  

In October 2010, a VA nurse practitioner (NP) noted a review of the claims file and the Veteran's reports of experiencing left chest pain and shortness of breath on several occasions while on field operations in Vietnam. He was sent back to base and assigned limited duties.  He also reported that he was told by military clinicians at the time of his eye surgery and tonsillectomy that he had an irregular heartbeat.  He reported that he experienced uncontrolled high blood pressure starting in 1998 or 1999 and later developed a heart condition and the intracranial hemorrhage because of the high blood pressure.  Upon record review, the NP noted that the Veteran was using medication to control hypertension, but had no record of myocardial infarction, valvular heart disease, congestive heart failure, or heart related angina, syncope, fatigue, or dyspnea.  The NP found that the ventricular hypertension was attributable to uncontrolled hypertension, as noted by the Veteran's private physician, and that atrial fibrillation was not related to the Veteran's service, to include his chest pain symptomatology noted in his service treatment records.  In this regard, she stated that the likelihood of onset of atrial fibrillation increases with age and is present in three to five percent of people over age 65, and, while such may cause chest pain, chest pain does not cause atrial fibrillation.  The NP did not address the Veteran's contention of a relationship of his heart abnormalities to exposure to herbicide agents. 

In February 2014, a VA physician's assistant (PA) noted a review of the claims file and summarized the service treatment and 1978 and 1979 VA records that were silent for any cardiovascular symptoms or diagnoses except for the Veteran's report of chest pain on his 1977 discharge examination.  However, the PA also noted that the Veteran denied palpitations, heart trouble, or high blood pressure at that time and again in 1978-79.  He also noted that the single elevated blood pressure measurement in the 1977 examination did not reflect a pattern of high blood pressure because several measurements before and shortly thereafter were normal.  
The PA found that the earliest diagnosis of hypertension was reported by the Veteran as ten years prior to the VA examination in 2007 and that diagnoses of supraventricular arrhythmia, left ventricular hypertrophy, and hypertension were first recorded in 2008.  He accurately noted that the Veteran denied, and the record confirmed, no history of a heart attack, congestive heart failure, or ischemic heart disease.  He found that none of the Veteran's abnormalities qualified as within the generally accepted definition of ischemic heart disease and that the other heart abnormalities and hypertension manifested many years after service and were not related to the single subjective report of chest pain in 1977 or directly to herbicide exposure.  Regarding herbicide causation, the PA noted that the diseases were not listed by VA as presumed to have been caused by herbicide exposure. 

The Board finds that service connection for a cardiovascular disorder, to include hypertension, ventricular hypertrophy, and atrial fibrillation, is not warranted on a presumptive or direct basis.  

As a preliminary matter, the Board finds that the Veteran is competent to report the occasions of observable symptoms such as chest pain and information told to him by treating clinicians.  However, his reports of a heart murmur diagnosed while in Vietnam and during surgeries in service are not credible because they are inconsistent with the service and 1978-79 VA treatment records.  There was no mention of diagnoses heart abnormalities during service which would likely have been recorded especially if they involved investigation prior to surgery, use of medication, or restriction of duty.  Moreover, the Veteran denied any heart abnormalities on many occasions at the end and immediately after active service.  No murmurs were noted in the October 1978 VA examination and March 2006 private treatment report.  Further, the Veteran's report that his military duties in Vietnam included handling and spraying the designated herbicides are not credible as the Veteran's service records show his occupation as an Army aircraft mechanic and not an air crewman or assignments to Air Force units that were responsible for tactical spraying operations.  Finally, the Board finds that the Veteran's report that an Army physician told him that his heart murmur was caused by herbicide is not credible because the hazards of exposure to the tactical herbicides were not known during the Veteran's service in Vietnam when he asserted that a murmur was detected.   

Although the Veteran is presumed to have been exposed to herbicides, the Board finds that service connection on a presumptive basis is not warranted because the Veteran's hypertension, ventricular hypertrophy, and atrial fibrillation are not among those diseases for which the presumption is available.  The VA PA explicitly noted that these abnormalities are not considered to be included in the generally accepted definition of ischemic heart disease. 

The Board finds that service connection is not warranted on a direct basis because the Veteran's hypertension, ventricular hypertrophy, and atrial fibrillation did not manifest during active service or within one year of discharge from active service and were not caused by any aspect of military service.  Notwithstanding the Veteran's subjective report of chest pain in 1977, the Board finds that the weight of all other lay and clinical evidence during and after service shows that the Veteran's specific symptoms of the current heart abnormalities did not manifest until approximately 1997 for hypertension, and not earlier than 2008 for the arrhythmia and ventricular hypertrophy, the latter found by one examiner to be caused by uncontrolled blood pressure.  The Board places greatest probative weight on the opinion of the VA PA who reviewed the entire record, considered the Veteran's lay statements, and concluded that the single report of chest pain in 1977 was not an early manifestation of the later emerging abnormalities.  The report of a heart murmur in Vietnam or at the time of the two surgeries is not consistent with the records and the 1977 discharge examination report is not consistent with the Veteran's denial of heart symptoms in the service and during VA examinations shortly after service.  

Regarding direct causation by exposure to herbicides, the Veteran's generalized lay contentions of causation are not competent because such determination is a complex medical question that requires medical training and expertise.  The Veteran's report that a physician told him of a relationship is not credible as there is no mention of this opinion in any record.  The Veteran was afforded the opportunity to submit private records and VA obtained all available records from identified sources.  The Board acknowledges that the PA found no direct causation by herbicide exposure but explained only that the Veteran's abnormalities were not on the presumptive list.  It is the role of the Secretary to determine whether a legal presumption is warranted and of the adjudicator to determine if direct service connection is warranted.  The Board assigns probative weight to his opinion not because he considers service connection to only be available for presumptive diseases but because he infers that the medical assessments considered by the Secretary did not sufficiently support a causative relationship between herbicide agent exposure and the claimed heart abnormalities and that he agreed with this medical analysis as it applied to the Veteran's case.  There is no competent opinion of record to the contrary.   

For all the foregoing reasons, the Board finds that the claim for service connection for a cardiovascular disorder, to include hypertension, ventricular hypertrophy, and atrial fibrillation, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Pancreas and Gallbladder Disorders

Service treatment records are silent for any symptoms, diagnoses, or treatment for disorders of the pancreas and gallbladder.  The Veteran was treated on one occasion for gastrointestinal upset and diagnosed and treated for viral syndrome.  There was no follow-up treatment or recurrence.  The Veteran denied frequent indigestion, stomach, liver, intestinal, or gallbladder trouble during a February 1977 discharge physical examination, and the military physician noted no gastrointestinal abnormalities. 

As noted above, the Veteran was admitted to a private hospital in March 2006 with symptoms of abdominal pain. The attending physician diagnosed chronic cholecystitis of the gallbladder with recent biliary pancreatitis.  The Veteran underwent a successful laparoscopic cholecystectomy. 

The RO received the Veteran's claims for service connection in October 2006.  Subsequent to the surgery, private and VA outpatient treatment records are silent for any residual chronic disability other than a stable laparoscopic scar that imposed no limitations of function or discomfort. 

In a June 2008 RO hearing, the Veteran testified that he had been healthy until the onset of abdominal pain in 2006.  He stated that his physician told him that there was no other reason for the high pancreatic enzymes and pancreatitis other than his exposure to herbicide.  

In October 2010, a VA NP noted a review of the claims file including the service treatment records and records of surgery in 2006.  The Veteran reported the absence any abdominal pain or other gastrointestinal symptoms since the surgery.  The NP noted that an abdominal examination was normal with no evidence of current liver disease.  The NP found that the viral syndrome experienced in service was not the cause or first onset of pancreas or gallbladder disorders because the symptoms in service had resolved and because the Veteran did not report and clinical records did not show the onset of abdominal pain for many years until 2006.  

In February 2014, a VA PA noted a review of the claims file and interviewed the Veteran and his spouse who reported that they had not intended to claim that the gallbladder and pancreas disorders were related to service.  The Veteran denied any diagnosis of these disorders prior to surgery in 2006.  He further acknowledged that after surgery, the elevated pancreatic enzymes resolved and that he has had no symptoms of diabetes or any abdominal pain since that time.  The only residual of the surgery was a small laparoscopic scar that was stable, not painful, and imposed no functional limitation.  

As a preliminary matter, the Board finds that the Veteran is competent to report the occasions of observable symptoms such as abdominal pain and information told to him by treating clinicians.  However, his report that his physician told him that the two disorders were caused by exposure to herbicide is not credible because the attending physicians noted no such conclusions in their detailed treatment reports when they had the opportunity and reason to do so.  In fact, one physician noted that the high pancreatic enzymes were caused by gallbladder disease.  Moreover, the Veteran was afforded the opportunity to obtain opinions from the physicians and none were received for the record.  

The Board finds that service connection for pancreas and gallbladders disorders is not warranted on a presumptive or direct basis because the evidence shows that the Veteran does not have a current disability of the pancreas or gallbladder.  Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In this regard, the Board has considered whether the Veteran's March 2006 biliary pancreatitis and acalculous cholecystitis, which was diagnosed and treated seven months prior to receipt of his claim, and the Veteran indicated to the VA examiner in February 2014 that he had no current disabling symptoms, is related to his military service.  

However, service connection for such disorders are not warranted on a presumptive or direct basis. Presumptive service connection is not warranted because pancreas and gallbladder diseases are not among those for which the presumption is available.  

Regarding direct causation by exposure to herbicide, the Veteran's generalized lay contentions of causation are not competent because such determination is a complex medical question that requires medical training and expertise.  The Veteran's report that a physician told him of a relationship is not credible as there is no mention of this opinion in any record.  The Veteran was afforded the opportunity to submit private records and VA obtained all available records from identified sources.  The great weight of lay and medical evidence is that the Veteran's abdominal distress from a viral syndrome in service resolved with treatment and was not present at the time of discharge from active duty.  The weight of credible lay and medical evidence is also that the abdominal pain and elevated pancreatic enzymes, diagnosed as pancreatitis and gallbladder disease, first manifested in 2006, many years after service.  

The Board acknowledges that the PA found no direct causation by herbicide exposure but explained only that the Veteran's abnormalities were not on the presumptive list.  As explained above, the Board assigns probative weight to his opinion not because he considers service connection to only be available for presumptive diseases but because he infers in his view that the medical assessments considered by the Secretary did not sufficiently support a causative relationship between herbicide agent exposure and the claimed pancreas and gallbladder disorders and that he agreed with this medical analysis as it applied to the Veteran's case.  There is no competent opinion of record to the contrary.   

The Veteran also claimed service connection for a pancreas disorder as secondary to the gallbladder disorder.  Although there is medical evidence of a secondary relationship, service connection for a pancreas disorder on a secondary basis is not warranted as a matter of law because service connection for the gallbladder disorder has not been granted.  

For all the foregoing reasons, the Board finds that the claim for service connection for pancreas and gallbladder disorders must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a cardiovascular disorder, to include hypertension, ventricular hypertrophy, and atrial fibrillation, is denied.

Service connection for a pancreas disorder is denied. 

Service connection for a gallbladder disorder is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


